Title: John H. Cocke to Thomas Jefferson, 27 August 1814
From: Cocke, John Hartwell
To: Jefferson, Thomas


          Dear sir,  Bremo Aug: 27. 1814
          I recd your letter dated the 5 Aug: two posts past, and owe you an apology for not acknowledging it sooner.—The last eight days every moment of my time has been employ’d in placing my affairs in the best posture I can for my absence in the public service—The call upon me was entirely unexpected and found me unprepared.—
          I am sorry that you deem’d it necessary to trouble yourself upon the subject of payment for the Horse—the understanding between us & the course of events prevented my expecting the money at this time—and be assured Sir, that I wish you to consult your convenience entirely about it in future.—Accept the assurance of my highest
          Esteem & respect—Jno H. Cocke
        